Exhibit 10.7

GASTAR EXPLORATION INC.

October 25, 2018

Jerry R. Schuyler

Re:Retention Bonus Agreement Amendment

Dear Jerry:

This letter agreement (this “Amendment”) amends that certain retention bonus
agreement letter (the “Retention Bonus Agreement Letter”), dated August 31,
2018, by and between you and Gastar Exploration Inc. (the “Company”).
Capitalized terms used and not defined herein have the meanings set forth in the
Retention Bonus Agreement Letter.

The Retention Bonus Agreement Letter is hereby amended by amending and restating
the definition of the term “Change in Control” in subclause (B) of the last
paragraph of Section 1 of the Retention Bonus Agreement Letter in its entirety
as follows:

“Change in Control” means the acquisition (whether by purchase, merger,
consolidation, combination or other similar transaction) by any person of a
controlling interest in the business or operations of the Company, other than
any such acquisition (i) resulting from a plan of reorganization pursuant to
cases filed by the Company under chapter 11 of title 11 of the United States
Bankruptcy Code or (ii) by Ares Management, L.P. (“Ares”) or one or more of
funds, investment vehicles, other entities or accounts managed by affiliates of
Ares.  

Except as specifically set forth herein, the Retention Bonus Agreement Letter
shall remain in full force and effect and is hereby ratified and confirmed.  

This Amendment may be executed in multiple counterparts, each of which, when so
executed and delivered, shall be an original, but all of which together shall
constitute one agreement binding on the parties hereto.  Delivery of an executed
counterpart of a signature page of this letter agreement by facsimile
transmission or electronic transmission (such as in pdf format) will be
effective as delivery of a manually executed counterpart hereof.

[Signature pages follow]

 

 

 

--------------------------------------------------------------------------------

 

If the foregoing is acceptable to you, please execute and return one copy of
this letter, whereupon this letter shall constitute our binding agreement with
respect to the subject matter hereof.

 

Very truly yours,

 

GASTAR EXPLORATION INC.

 

 

 

By:

 

/s/ Michael A. Gerlich

Name:

 

Michael A. Gerlich

Title:

 

Sr Vice President and CFO

 

 

 

AGREED AND ACCEPTED AS OF THE DATE

FIRST WRITTEN ABOVE:

 

/s/ Jerry Schuyler

 

Name: Jerry R. Schuyler

 

 

[Signature Page to Retention Bonus Agreement Amendment]